Citation Nr: 1740674	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-37 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from October 1967 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in March 2014 and October 2015.  This matter was originally on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.

In March 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus as a result of exposure to herbicides.  The Veteran contends that he was in Vietnam for two days in January 1973 when he was unable to Board his ship due to the ship's change in mission.  

In a November 2006 statement, the Veteran noted that the third week of January 1973 he checked in receiving UMC, Subic Bay Philippines, because his ship, USS Goldsborough (DDG-20) was overseas.  In that statement, he also requested flight log records in Subic Point Air Station, Philippines for the following dates:  Thursday January 18, 1973 going to Saigon Air Station; January 18 and January 19 going from Saigon to Da Nang Air Station; and January 20, 1973 going from Da Nang to the USS Oriskany.  

In the Veteran's notice of disagreement received in August 2009, he stated that in December 1972, he received assignment/transfer orders from the USS McCard (DD-822) to USS Goldsborough (DDG-20) which was home ported in Pearl Harbor, Hawaii, but was on a mission in Vietnam.  After he came back from vacation, he reported for duty at the Receiving Unit/Personnel Section, Subic Bay Naval Base, Philippines but was told that the USS Goldsborough was still in Vietnam.  On January 18, 1973, he testified that he was flown along with other military personnel from Subic Bay Naval Base to Tan Son Nhut Air Force Base, South Vietnam and stayed in the enlisted barracks.  On January 20, 1973, he was informed that the USS Goldborough had changed schedule and was on its way to Subic Bay Naval Base, Philippines.  The Veteran stated that he was onboard the USS Oriskany (CV-34) to take him to Tan Son Nhut Air Force Base for a flight to Subic Bay Naval Base, Philippines during the cease fire in Vietnam on January 23, 1973.  

At a March 2012 Agent Orange Examination, the Veteran reported that he was flown into Saigon for a few hours and then Da Nang for two days in 1973 then flow out to USS Oriskany then flew to Subic Bay.  

At a C & P Agent Orange Protocol examination in October 2009, the Veteran reported that he was assigned to the USS Goldsborough which was in Subic Bay but before he reached the ship, he was flown to Da Nang and was there for two days, January 18-20, 1973.  

The Veteran testified in March 2013 that while aboard the USS McCard, he received an order from the Air Force that he was being transferred to Hawaii but that his ship was overseas during that time, so his first order was to report overseas.  The Veteran testified that he took a one-month leave to visit his family and reported to Subic Bay in the receiving unit and he was told that his ship was not there and that it was in the vicinity of DaNang.  The Veteran testified that after a couple of days, they had a flight going to DaNang; and that he flew from Subic Bay to Saigon and then Saigon to DaNang.  The Veteran testified, "When we arrived in Thailand during the night, they told me that we'll ... stay in the barracks ..."  The Veteran testified that they stayed in the barracks that night and the whole day on Friday.  Early Saturday morning, the Veteran was told that there was a flight going to (inaudible), because his ship had turned around and was going back to Subic Bay.  The Veteran testified that he boarded an aircraft in DaNang and arrived on the Oriskany and brought back to Subic Bay.

In support of his claim, the Veteran has also submitted two buddy statements.  In a July 2009 letter from a retired Master Chief Petty Officer, he stated that in January 1973, he met with the Veteran in Subic Bay, Philippines and saw him boarding a military plane for Tan Son Nhut Air Force Base, South Vietnam to joint his assigned ship (USS Goldborough DDG-20) which was near Cam Ranh Bay, South Vietnam.  That same Master Chief Petty Officer, however, stated in June 2016 that he had known the Veteran since 1975 when they were stationed together during his time in the Navy in Pearl Harbor Hawaii.  

In an April 2012 letter from a retired Petty Officer, he stated that he was stationed at the USS Goldsborough supporting a mission in Da Nang, South Vietnam in January 1973, that he was one of the Petty Officers in food service division, and that one of his responsibilities was to obtain information on in-coming personnel assigned to their division.  The Petty Officer recollected that the food service division received a manifest showing that the Veteran would be assigned to their division with a reporting date sometime in January 1973; that at that time, the Veteran was on ordinary leave in the Philippines and the receiving unit in Subic Bay, Philippines directed him to fly to Da Nang, South Vietnam to report for duty where the USS Goldsborough was physically around the area of Da Nang shores; that the USS Goldsborough had a change in mission and returned back to Subic Bay before the Veteran was able to board the ship; and that the Veteran reported for duty aboard the USS Goldsborough in Subic Bay, Philippines some time in February 1973.  

The Veteran's service personnel records indicate that the Veteran served aboard the USS Robert H. McCard (DD-822) from July 4, 1970 to December 8, 1972, the USS Goldsborough (DDG-20) from February 2, 1973 to January 31, 1975, and the USS Ashtabula from March 3, 1978 to July 24, 1978.  Administrative Remarks as well as Transfers and Receipts indicate that the Veteran was to report on board the USS Goldsborough on February 2, 1973.  Administrative Remarks also indicate a CO's non-judicial punishment for an offense committed January 30, 1973 when the Veteran was drunk while on duty as a Fire and Security Watch wearing a t-shirt, civilian boots, and dungaree pants. 

An April 2005 response from the service department noted that they were unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam and that he served aboard the USS Goldsborough (DDG 20) which was in the official waters of the Republic of Vietnam from February 20, 1973 to March 15, 197(?).  

The Board notes that the January 2017 Supplemental Statement of the Case noted that JSRRC response received June 25, 2014 noted that deck logs show the USS Oriskany from January 1, 1973 to January 31, 1973 was conducting ship operations at Yankee Station, then moved to Subic Bay and that no information noted that personnel were picked up nor did the ship dock in DaNang harbor.  

JSRRC noted, 

We have reviewed the 1973 command history and the January 1-31, 1973 deck logs for the USS ORISKANY (CVA-34). The history documents that January 1, 1973 found the USS ORISKANY conducting special operations on Yankee Station in the Gulf of Tonkin. The USS ORISKANY departed Yankee Station on January 31st and got underway for Subic Bay, Republic of the Philippines where she would remain through February 9, 1973.  The deck logs concur with the command history and document that the ship conducted flight operations (no destinations or passenger names provided) on Yankee Station during the researched period.  The history and deck logs do not document flights to or from Da Nang.  

Deck Log - Remarks Sheet for the USS Oriskany (CVA-34) for Saturday, January 20, 1973 indicates that the ship was underway in company with USS Bronstein (DE-1037) at Southern Carrier Station.  The position was 11-37.5 N by 2,4 L and 110-09 E by 2,4 at 0800, 11-18.5 N by 2,4 L and 110-09 E by 2,4 at 1200, 11-17 N by 2,4 L and 110-01 E by 2,4 at 2000.  

The Board takes judicial notice that Yankee Station was a point in the Gulf of Tonkin off the coast of Vietnam used by US Navy aircraft carriers to launch strikes in the Vietnam War; that Yankee Station is 101 miles (162 kilometers) from Da Nang, as the crow flies; and that the coordinates of the Oriskany on January 20, 1973 show that the ship was still off the coast of South Vietnam.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The Board notes that in its March 2014 and October 2015 Remands, it directed the AOJ to contact the appropriate government entities, including the National Archives and Records Administration (NARA) and request that they furnish copies of deck/ship logs and any other information detailing the movements and operations of the USS Goldborough from January 1973 to February 1973.  This was not done.  Further development is required in view of this Stegall violation.

The Board notes that a Report of General Information dated in January 2017 indicates that the Veteran was advised by telephone that three requests had been made to Modern Military Branch National Archives, that no response had been received, and that it was reasonable to believe that the records did not exist.  It appears, however, that NARA refused to provide the deck logs for the USS Goldsborough from January 1, 1973 to February 28, 1973 without compensation, which estimated would be approximately $80.  

Thus, a revised request should be made to NARA for the deck logs for the USS Goldsborough from January 15, 1973  to February 2, 1973. 

Accordingly, the case is REMANDED for the following action:

1.  The deck logs of the USS Goldsborough for the period from January 15, 1973 to February 2, 1973 should be requested from NARA and associated with the file.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




